DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 5/17/2022.
Claims 1-20 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 12-17,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebersman  et al. U.S. Patent Publication # 2015/0222586 (hereinafter Ebersman) in view of Woodward et al. U.S. Patent Publication # 2015/0310507 (hereinafter Woodward) 
With respect to claim 1, Ebersman teaches a method comprising: 
receiving, by a processor, a message activity communication from a first client device (i.e. sending ideogram), the message activity communication including data about a message processed by the first client device (i.e. processing ideogram)(Paragraph 41-42, 46-48); 
in response to the data about the message indicating a change in a volume of past video messages exchanged between the first client device and a second client device (i.e. the messaging platform takes into consideration the ideogram usage history of the author)(Paragraph 76, 62-65, 84-85) 
accessing a first message activity score from the database that is based on the volume of past ephemeral messages exchanged between the first client device and the second client device (i.e. score on how well an ideogram is associated) (Paragraph 63-65, 76, 84-85)
adjusting the first message activity score based on the change in the volume of past ephemeral messages exchanged between the first client device and the second client device (i.e.  match score associated with ideogram may be calculated using variety of factors includes ideogram usage history of the author and based on the user’s interactions with the ideogram match score)(Paragraph 65-67, 76,  84-88), 
determining whether the first message activity score is equal to or is greater than a first threshold activity score (i.e.  highest match score still exceed the tolerance threshold )(Paragraph 85-86), and in response to the first message activity score being equal to or greater than the first threshold activity score (i.e. highest match score still exceed the tolerance threshold) (Paragraph 86), 
causing a first pictograph (Fig. 8b element 825 or Fig. 8c element 841a-b/840) associated with the first message activity score (i.e. presented the author with list of ideograms that have high match scores to that expression and are arranged having highest match scores first down tot lowest-scoring ideogram that still exceed the tolerance threshold) and a first textual message (i.e. present author with sticker pack of ideograms when certain conditions are met)(Paragraph 33) associated with the first message activity score to be displayed on a user interface of the first client device and on a user interface of the second client device (i.e. upon presentation of the one or more suggested ideograms, the author may select one or more ideograms, insert the selected one or more ideogram into a message to be sent to one or more recipients(Paragraph 86, 87-88)
Although Ebersman teaches and first pictograph (Fig. 8b element 825 or Fig. 8c element 841a-b/840) a first textual message (i.e. present author with sticker pack of ideograms when certain conditions are met)(Paragraph 33), but Ebersman does not explicitly teach first achievement pictograph and first textual achievement message.
Woodward teaches first achievement pictograph (Fig. 41 element “crown” or Fig. 41 element 640) and first textual achievement message (“Media Giant”) (Paragraph 183).  It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to implement Woodward’s teaching in Ebersman’s teaching to come up with having pictograph and textual message being achievement pictograph and achievement message.  The motivation for doing so would to provide gamification award or badges for attending or participating for winning the event which can be tracked and captured on social networks.
	With respect to claim 3, Ebersman and Woodward  teaches the method of claim 1, but Ebersman further teaches further comprising: in response to the data about the message indicating a change in a volume of past messages exchanged between the first client device and the processor (i.e. the messaging platform takes into consideration the ideogram usage history of the author)(Paragraph 76, 62-65, 84-85), accessing a fourth message activity score from the database that is based on the volume of past messages exchanged between the first client device and the processor  (i.e. score on how well an ideogram is associated) (Paragraph 63-65, 76, 84-85); adjusting the fourth message activity score based on the change in the volume of past messages exchanged between the first client device and the processor (i.e.  match score associated with ideogram may be calculated using variety of factors includes ideogram usage history of the author and based on the user’s interactions with the ideogram match score)(Paragraph 65-67, 76,  84-88),  determining whether the fourth message activity score is equal to or is greater than a fourth threshold activity score  (i.e.  highest match score still exceed the tolerance threshold )(Paragraph 85-86), and in response to the fourth message activity score being equal to or greater than the fourth threshold activity score  (i.e.  highest match score still exceed the tolerance threshold )(Paragraph 85-86), causing a fourth achievement pictograph associated with the fourth message activity score and a fourth textual achievement message associated with the fourth message activity score to be displayed on a user interface of the first client device  (i.e. upon presentation of the one or more suggested ideograms, the author may select one or more ideograms, insert the selected one or more ideogram into a message to be sent to one or more recipients(Paragraph 86, 87-88).  NOTE:  Examiner would like to point out that the claim language does not distinguish how the fourth message activity score is different from the first message activity score based on which trigger.  In claim 1 and Claim 3, all of the steps (i.e. accessing, adjusting, determining, causing…) are based on message indicating in change of volume of past messages, therefore, they are invoked based on same trigger.  Hence, there is not differentiating between first message activity score and fourth message activity score, along with fourth achievement pictograph and first achievement pictograph. 
Although Ebersman teaches fourth pictograph (Fig. 8b element 825 or Fig. 8c element 841a-b/840) a fourth textual message (i.e. present author with sticker pack of ideograms when certain conditions are met)(Paragraph 33), but Ebersman does not explicitly teach first achievement pictograph and first textual achievement message.
Woodward teaches fourth achievement pictograph (Fig. 41 element “crown” or Fig. 41 element 640) and fourth textual achievement message (“Media Giant”) (Paragraph 183).  It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to implement Woodward’s teaching in Ebersman’s teaching to come up with having pictograph and textual message being achievement pictograph and achievement message.  The motivation for doing so would to provide gamification award or badges for attending or participating for winning the event which can be tracked and captured on social networks.
	With respect to claim 4, Ebersman and Woodward  teaches the method of claim 1, but Woodward further teaches wherein the first textual achievement message include an achievement notification (i.e. Media giant) (Paragraph 183)
	With respect to claim 5, Ebersman and Woodward  teaches the method of claim 1, but Ebersman further teaches wherein the first message activity score is further based on a time frame in which the past picture messages are exchanged between the first client device and the second client device (Paragraph 63-64)
	With respect to claim 6, Ebersman and Woodward   teaches the method of claim 1, but Ebersman further teaches wherein the first message activity score is further based on a time frame in which the past video messages are exchanged between the first client device and the second client device (i.e. history of message sent between 10pm-3pm or message sent within a calendar range)(Paragraph 63-65)
	With respect to claim 7, Ebersman and Woodward  teaches the method of claim 1, but Ebersman further teaches further comprising: detecting that a first pictograph is displayed on the user interface of the first client device (Paragraph 67-69); determining the first message activity score transgresses a fifth threshold activity score (i.e. exceeding the tolerance threshold) (Paragraph 84-86); and responsive to determining the first message activity score transgresses the fifth threshold activity score, causing the first pictograph to be removed (i.e. changing the expression on the ideogram) from being displayed on the user interface of the first client device (Paragraph 74, 66-69, 86).
Although Ebersman teaches and first pictograph (Fig. 8b element 825 or Fig. 8c element 841a-b/840) a first textual message (i.e. present author with sticker pack of ideograms when certain conditions are met)(Paragraph 33), but Ebersman does not explicitly teach first achievement pictograph and first textual achievement message.
Woodward teaches first achievement pictograph (Fig. 41 element “crown” or Fig. 41 element 640) and first textual achievement message (“Media Giant”) (Paragraph 183).  It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to implement Woodward’s teaching in Ebersman’s teaching to come up with having pictograph and textual message being achievement pictograph and achievement message.  The motivation for doing so would to provide gamification award or badges for attending or participating for winning the event which can be tracked and captured on social networks.
	With respect to claim 8, Ebersman and Woodward teaches the method of claim 1, but Ebersman further teaches wherein the fifth threshold activity score is transgressed when the processor does not receive, within a designated time frame, the message activity communication including data about the message indicating the change in the volume of past picture messages exchanged between the first client device and the second client device (i.e. lowest scoring ideograms based on threshold and match score)(Paragraph 84-86)
With respect to claim 10, Ebersman teaches a system comprising: a processor; and a memory storing instructions that, when executed by the processor, causes the processor to perform operations comprising: receiving, by a processor, a message activity communication from a first client device (i.e. sending ideogram), the message activity communication including data about a message processed by the first client device (i.e. processing ideogram)(Paragraph 41-42, 46-48); 
in response to the data about the message indicating a change in a volume of past ephemeral messages exchanged between the first client device and a second client device (i.e. the messaging platform takes into consideration the ideogram usage history of the author)(Paragraph 76, 62-65, 84-85)
accessing a first message activity score from the database that is based on the volume of past ephemeral messages exchanged between the first client device and the second client device (i.e. score on how well an ideogram is associated) (Paragraph 63-65, 76, 84-85)
adjusting the first message activity score based on the change in the volume of past ephemeral messages exchanged between the first client device and the second client device (i.e.  match score associated with ideogram may be calculated using variety of factors includes ideogram usage history of the author and based on the user’s interactions with the ideogram match score)(Paragraph 65-67, 76,  84-88), 
determining whether the first message activity score is equal to or is greater than a first threshold activity score (i.e.  highest match score still exceed the tolerance threshold )(Paragraph 85-86), and in response to the first message activity score being equal to or greater than the first threshold activity score (i.e. highest match score still exceed the tolerance threshold) (Paragraph 86), 
causing a first pictograph (Fig. 8b element 825 or Fig. 8c element 841a-b/840) associated with the first message activity score (i.e. presented the author with list of ideograms that have high match scores to that expression and are arranged having highest match scores first down tot lowest-scoring ideogram that still exceed the tolerance threshold) and a first textual message (i.e. present author with sticker pack of ideograms when certain conditions are met)(Paragraph 33) associated with the first message activity score to be displayed on a user interface of the first client device and on a user interface of the second client device (i.e. upon presentation of the one or more suggested ideograms, the author may select one or more ideograms, insert the selected one or more ideogram into a message to be sent to one or more recipients(Paragraph 86, 87-88)
Although Ebersman teaches and first pictograph (Fig. 8b element 825 or Fig. 8c element 841a-b/840) a first textual message (i.e. present author with sticker pack of ideograms when certain conditions are met)(Paragraph 33), but Ebersman does not explicitly teach first achievement pictograph and first textual achievement message.
Woodward teaches first achievement pictograph (Fig. 41 element “crown” or Fig. 41 element 640) and first textual achievement message (“Media Giant”) (Paragraph 183).  It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to implement Woodward’s teaching in Ebersman’s teaching to come up with having pictograph and textual message being achievement pictograph and achievement message.  The motivation for doing so would to provide gamification award or badges for attending or participating for winning the event which can be tracked and captured on social networks.
	With respect to claims 12-17 respectively, they teach similar limitations as claims 3-8 respectively, therefore rejected under same basis.
With respect to claim 19, Ebersman teaches a non-transitory machine-readable storage medium comprising instructions that, when executed by a processor, cause the processor to perform operations comprising: receiving, by a processor, a message activity communication from a first client device (i.e. sending ideogram), the message activity communication including data about a message processed by the first client device (i.e. processing ideogram)(Paragraph 41-42, 46-48); 
in response to the data about the message indicating a change in a volume of past ephemeral messages exchanged between the first client device and a second client device (i.e. the messaging platform takes into consideration the ideogram usage history of the author)(Paragraph 76, 62-65, 84-85)
accessing a first message activity score from the database that is based on the volume of past ephemeral messages exchanged between the first client device and the second client device (i.e. score on how well an ideogram is associated) (Paragraph 63-65, 76, 84-85)
adjusting the first message activity score based on the change in the volume of past ephemeral messages exchanged between the first client device and the second client device (i.e.  match score associated with ideogram may be calculated using variety of factors includes ideogram usage history of the author and based on the user’s interactions with the ideogram match score)(Paragraph 65-67, 76,  84-88), 
determining whether the first message activity score is equal to or is greater than a first threshold activity score (i.e.  highest match score still exceed the tolerance threshold )(Paragraph 85-86), and in response to the first message activity score being equal to or greater than the first threshold activity score (i.e. highest match score still exceed the tolerance threshold) (Paragraph 86), 
causing a first pictograph (Fig. 8b element 825 or Fig. 8c element 841a-b/840) associated with the first message activity score (i.e. presented the author with list of ideograms that have high match scores to that expression and are arranged having highest match scores first down tot lowest-scoring ideogram that still exceed the tolerance threshold) and a first textual message (i.e. present author with sticker pack of ideograms when certain conditions are met)(Paragraph 33) associated with the first message activity score to be displayed on a user interface of the first client device and on a user interface of the second client device (i.e. upon presentation of the one or more suggested ideograms, the author may select one or more ideograms, insert the selected one or more ideogram into a message to be sent to one or more recipients(Paragraph 86, 87-88)
Although Ebersman teaches and first pictograph (Fig. 8b element 825 or Fig. 8c element 841a-b/840) a first textual message (i.e. present author with sticker pack of ideograms when certain conditions are met)(Paragraph 33), but Ebersman does not explicitly teach first achievement pictograph and first textual achievement message.
Woodward teaches first achievement pictograph (Fig. 41 element “crown” or Fig. 41 element 640) and first textual achievement message (“Media Giant”) (Paragraph 183).  It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to implement Woodward’s teaching in Ebersman’s teaching to come up with having pictograph and textual message being achievement pictograph and achievement message.  The motivation for doing so would to provide gamification award or badges for attending or participating for winning the event which can be tracked and captured on social networks
	With respect to claim 20, Ebersman and Woodward  teaches the non-transitory machine-readable storage medium of claim 19, but Ebersman further teaches wherein the operations further comprise: detecting that the first achievement pictograph is displayed on the user interface of the first client device (Paragraph 67-69); determining the first message activity score transgresses a second threshold activity score (i.e. exceeding the tolerance threshold) (Paragraph 84-86);; and responsive to determining the first message activity score transgresses the second threshold activity score, causing the first achievement pictograph to be removed (i.e. changing the expression on the ideogram) from being displayed on the user interface of the first client device (Paragraph 74, 66-69, 86).
Although Ebersman teaches and first pictograph (Fig. 8b element 825 or Fig. 8c element 841a-b/840) a first textual message (i.e. present author with sticker pack of ideograms when certain conditions are met)(Paragraph 33), but Ebersman does not explicitly teach first achievement pictograph and first textual achievement message.
Woodward teaches first achievement pictograph (Fig. 41 element “crown” or Fig. 41 element 640) and first textual achievement message (“Media Giant”) (Paragraph 183).  It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to implement Woodward’s teaching in Ebersman’s teaching to come up with having pictograph and textual message being achievement pictograph and achievement message.  The motivation for doing so would to provide gamification award or badges for attending or participating for winning the event which can be tracked and captured on social networks.
Claims 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebersman  et al. U.S. Patent Publication # 2015/0222586 (hereinafter Ebersman) in view of Woodward et al. U.S. Patent Publication # 2015/0310507 (hereinafter Woodward)  further in view of Audenaert et al. U.S. Patent Publication # 2014/0106799 (hereinafter Audenaert)
With respect to claim 9, Ebersman and Woodward  teaches the method of claim 8, but does not further teaches further comprising: detecting that the designated time frame has a designated time quantity remaining within the designated time frame; and causing a time limit notification to be displayed by the user interface of the first client device.
Audenaert teaches detecting that the designated time frame has a designated time quantity remaining within the designated time frame (i.e. certain time period/delay)(Paragraph 113) ; and causing a time limit notification to be displayed by the user interface of the first client device (i.e. this message will self-destruct within X seconds) (Paragraph 113).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Audenaert’s teaching in Ebersman and Woodward’s teaching to come up with having designated time frame and time quantity remaining and notification to be displayed to the user interface.  The motivation for doing so would be so the user can notified of amount of time left, to preserve confidentiality and sensitivity of the content in the message.
With respect to claim 18, it teaches similar subject as claim 9, therefore rejected under same basis.
Allowable Subject Matter
Claims 2, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to amended claim language filed on 1/13/2022 has been fully considered but deemed non-persuasive.
Furthermore, Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. 
Applicant has apparently incorporated previously objected dependent claims 2 and 11 respectively into amended claim 1, 10 and 19 respectively to put the application in condition for allowance. Therefore, applicant request that the rejection under 35 U.S.C 103(a) be withdrawn.
First, Examiner would like draw applicant’s attention to dependent claims 2 and 11. They recite all the limitations with second message activity score with his different from independent claims 1, 10, 19.  None of the limitations from dependent claims 2 and 11 respectively were not incorporated independent claims 1, 10, 19 respectively.  If anything, with the amendments currently made to claims 1, 10, 19, applicants have made the independent claims more broader.  Examiner suggest to applicant’s representative, to call Examiner for clarification, if further explanation is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A).  Evnine et al. U.S. Patent Publication # 2017/0147696 which teaches in Paragraphs  56-57 about calculating media item score for each media items based on one or more factors and the media item score may be adjusted proportionally to the factors in the optimal manner.
B).  Chen et al. U.S. Patent Publication # 2016/0239165 which in Paragraphs 110 teaches about communication can include sending instant messages including text, emoji’s, audio and video messages.
C). Venkatakrishnan et al. U.S. Patent Publication # 2017/0118189 which in Paragraph 24 teaches about generating notification services including awards and executing emoji based commands that are sent through messaging application.
D).  Prabhu et al. U.S. Patent Publication # 2016/0294755 which in Paragraph 81 teaches a discard option which will delete the incoming message without displaying the offensive content and a view option which will display the incoming offensive message to the user.  
E).  Cohen et al. U.S. Patent Publication # 2007/0073823 which teaches instant messaging application identifies messages that have been marked for self-destruction after a selected period of time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453